Opinion issued November 17, 2022




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-22-00393-CV
                           ———————————
        IN RE JACOB R. COX AND SERVICEPLUS, LLC, Relators


           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators, Jacob R. Cox and ServicePlus, LLC, filed a petition for a writ of

mandamus challenging two discovery orders signed by the trial court on April 25,

2022, including: (1) an “Order Compelling Production,” which granted the motion
to compel of real party in interest, Bestway Oilfield, Inc., and (2) an order denying

relators’ motion to compel.1

      In connection with their mandamus petition, relators also filed an “Emergency

Motion for Temporary Relief,” requesting that, pending consideration of their

mandamus petition, the Court stay enforcement of the trial court’s April 25, 2022

“Order Compelling Production.” The Court granted relators’ motion on May 26,

2022, staying enforcement of the “Order Compelling Production.”

      We deny relators’ petition for writ of mandamus and lift the stay imposed by

our May 26, 2022 order. Any pending motions are dismissed as moot.

                                   PER CURIAM
Panel consists of Justices Goodman, Hightower, and Guerra.




1
      The underlying case is Bestway Oilfield, Inc. v. Jacob R. Cox and ServicePlus, LLC,
      Cause No. 2020-32320, in the 270th District Court of Harris County, Texas, the
      Honorable Dedra Davis presiding.

                                           2